Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2017 has been entered.


Response to Arguments
The applicant's arguments/remarks, see page 8, filed 10/21/2022, with respect to 35 U.S.C 103 rejection of Claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 12-14, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaduva (US PG PUB 20180324116), hereinafter "Vaduva".
Regarding Claim 1, Vaduva teaches:
A message display method (i.e. method and system for organizing content associated with chat conversations) (Abstract), 
the method comprising: 
displaying a chat message window of a first message group (i.e. method/system may display a first chat window 702 [i.e. a chat message window] comprising a plurality of chat messages 710, 712, etc. associated with a chat conversation [i.e. a first message group] regarding a particular topic) (Fig. 7A and ¶ 0057), 
the chat message window being configured to display chat messages of the first message group from a plurality of user accounts (i.e. the first chat window 702 [i.e. the chat message window] may display the chat messages 710 & 712 of the chat conversation [i.e. the first message group] between John and Sam [i.e. a plurality of user accounts]) (Fig. 7A and ¶ 0057); and 
adding, by processing circuitry, a first chat message of the chat messages displayed in the chat message window of the first message group to a grouped chat message window in response to a user instruction to add the first chat message to the grouped chat message window (i.e. the method/system may add, e.g. by processor 1202 [i.e. by processing circuitry], chat messages 710 [i.e. a first chat message] of the chat messages 710 & 712 displayed in the first chat window 702 [i.e. the chat message window] of the conversation [i.e. the first message group] between John and Sam to a second chat window 704 [i.e. a grouped chat message window] in response to user input indicating Copy or Move [i.e. a user instruction to add] the chat messages 710 [i.e. the first chat message] to the second chat window 704 [i.e. the grouped chat message window]) (Fig. 3, 704, 710, 712 & 760 – Fig. 7A, 704 – Fig. 7B, Fig. 12 and ¶ 0059), 
the grouped chat message window being configured to display a subset of chat messages from at least one message group that is determined as associated with a topic of the first chat message (i.e. the second chat window 704 [i.e. the grouped chat message window] is configured to display the chat messages 710 [i.e. a subset of chat messages] of the messages 710 & 712 [i.e. at least one message group] that is determined as associated with a new topic, e.g. Bike Trip, of the  message 710 [i.e. the first chat message]) (704 – Fig. 7B, Fig. 8B, ¶ 0057, ¶ 0060 and ¶ 0061), 
the at least one message group including the first message group (i.e. the messages 710 & 712 [i.e. at least one message group] includes the chat messages of the chat conversation [i.e. the first message group] between John and Sam) (Fig. 7A, Fig. 7B and ¶ 0059 - 0061).




Regarding Claim 2, Vaduva teaches:
wherein the user instruction is a trigger operation that is performed on the first chat message in the chat message window to add the first chat message to the grouped chat message window  (i.e. the user input may indicate an instruction to Copy or Move [i.e. a trigger operation to add] the chat messages 710 [i.e. a trigger operation that is performed on the first chat message in the chat message window] to the second chat window 704 [i.e. the grouped chat message window]) (704, 710, 712 & 760 – Fig. 7A, 704 – Fig. 7B and ¶ 0059); and 
the method further includes displaying the first chat message in the grouped chat message window (i.e. the second chat window 704 [i.e. the grouped chat message window] is configured to display the chat message 710 [i.e. the first chat message]) (704 – Fig. 7B, Fig. 8B, ¶ 0057, ¶ 0060 and ¶ 0061).

Regarding Claim 3, Vaduva teaches:
wherein the adding the first chat message comprises: adding the first chat message in the chat message window to the grouped chat message window when the first chat message is determined to satisfy a preset condition (i.e. a chat line, e.g. “I was thinking about the bike trip this weekend [i.e. the first chat message], may be determined to be beyond a predefined threshold distance [i.e. determined to satisfy a preset condition] from the preceding message; Based on the determination, the method/system may determine that a new topic is formed and my create a new window for the topic; Then, the message, “I was thinking about the bike trip this weekend” [i.e. the first chat message] may be added to the new window [i.e. the grouped chat message window]) (Fig. 7B and ¶ 0050 – 0051).

Regarding Claim 4, Vaduva teaches:
displaying a message group list (i.e. a list of message groups [i.e. a message group list], e.g. messages grouped by days of the week) (Fig. 3 and ¶ 0050); 
receiving a selection of the first message group in the message group list (i.e. the system may receive an indication regarding the selection of the one or more messages 810, 812 [i.e. the first message group] in the list of the message groups [i.e. a message group list]) (Fig. 8A and ¶ 0062); and
determining the first chat message in the chat message window of the selected first message group satisfies a preset condition based on the user instruction (i.e. the system may determine that the chat message 810 [i.e. a first chat message in the chat message window] of the one or more messages 810, 812 [i.e. the first message group] is set, by the user, with the option ‘COPY’ or ‘MOVE’ [i.e. a preset condition based on the user instruction]) (810 & 860 - Fig. 8A and ¶ 0062), 
wherein the adding the first chat message includes adding the first chat message to the grouped chat message window based on the first chat message being determined to satisfy the preset condition (i.e. based on the determination that the user set the option ‘COPY’ or ‘MOVE’ for the chat message 810 [i.e. based on the first chat message being determined to satisfy the preset condition], the chat message 810 [i.e. the first chat message] is added to the second chat window 704 [i.e. a grouped chat message window]) (804 – Fig. 8B and ¶ 0061).

Regarding Claim 5, Vaduva teaches:
wherein the trigger operation is a topic creation operation (i.e. the second chat window 410 is displayed to the user in response to the user selection of the button 408 [i.e. the trigger operation], which is indicative of the user's requirement to start a new topic [i.e. a topic creation operation]) (Fig. 4A and ¶ 0047); and 
the method further includes displaying the grouped chat message window in response to the topic creation operation (i.e. in response to the user selection of the button 408 to start a new topic [i.e. in response to the topic creation operation], the second chat window 410 [i.e. the grouped chat message window] is displayed to the user; if the user wants to initiate a new topic related to a bike trip, then the user may provide a textual input ‘BIKE TRIP’ as a title for the newly created chat window, i.e. the second chat window 410 [i.e. the grouped chat message window]) (Fig. 4B and ¶ 0047), 
the first chat message being displayed under a new topic in the grouped chat message window (i.e. the second chat window 704 [i.e. the grouped chat message window] is configured to display the chat message 710 [i.e. the first chat message]) (704 – Fig. 7B, Fig. 8B, ¶ 0057, ¶ 0060 and ¶ 0061).






Regarding Claim 6, Vaduva teaches:
receiving a topic name editing operation via the grouped chat message window; and displaying a topic name of the new topic in the grouped chat message window according to the topic name editing operation (i.e. if the user wants to initiate a new topic related to a bike trip, then the user may provide a textual input ‘BIKE TRIP’ [i.e. a topic name editing operation] as a title for the newly created chat window, i.e. the second chat window 410 [i.e. the grouped chat message window]. The second chat window 410 may then be caused to display the title in the header portion) (Fig. 4B and ¶ 0047).

Regarding Claim 8, Vaduva teaches:
wherein the trigger operation is a chat message addition operation to add the first chat message to an existing topic (i.e. the user input may indicate an instruction to Copy or Move [i.e. a chat message addition operation to add] the chat messages 710 [i.e. the first chat message] to the second chat window 704 of the “Bike trip” topic [i.e. an existing topic]) (704, 710, 712 & 760 – Fig. 7A, 704 – Fig. 7B and ¶ 0059); and 
the method further includes displaying the grouped chat message window in response to the chat message addition operation, the first chat message being displayed under the existing topic in the grouped chat message window (i.e. in response to the instruction to Copy or Move [i.e. the chat message addition operation], the chat message 710 [i.e. the first chat message] may be displayed under the second chat window 704 of the “Bike trip” topic [i.e. the existing topic in the grouped chat message window]) (704 – Fig. 7B, Fig. 8B, ¶ 0057, ¶ 0060 and ¶ 0061).


Regarding Claim 12, Vaduva teaches:
wherein the first chat message is added to the topic, the topic being displayed in a message region corresponding to the first chat message in the chat message window (i.e. in response to the user instruction to copy/move the chat message 710 [i.e. the first chat message is added] to the second chat window 704 of the “Bike Trip” topic [i.e. added to the topic], the chat message 710 [i.e. the first chat message] is displayed in the second chat window 704 [i.e. a message region corresponding to the first chat message in the chat message window]) (704 – Fig. 7B, Fig. 8B, ¶ 0057, ¶ 0060 and ¶ 0061); and 
the method includes: receiving a topic viewing operation for the topic in the message region (i.e. When the user accesses the chat conversation with the user at a later point in time, the various chat windows may be displayed within a single chat window in a cascaded form and the user may choose any window to view [i.e. receiving a topic viewing operation] the chat history related to the topic discussed in that chat window [i.e. for the topic in the message region]) (¶ 0081); and 
displaying the grouped chat message window in response to the topic viewing operation (i.e. the user may choose any window to view [i.e. in response to the topic viewing operation] the chat history related to the topic discussed in that chat window [i.e. displaying the grouped chat message window]) (¶ 0081).




Regarding Claim 13, Vaduva teaches:
wherein the grouped chat message window and the chat message window of the first chat message are displayed concurrently in separate display regions (i.e. the first chat window 702 [i.e. the chat message window] and the second chat window 704 [i.e. the grouped chat message window] are displayed together side by side [i.e. displayed concurrently in separate display regions]) (Fig. 7B).

Regarding Claim 14, Vaduva teaches:
wherein a message group name of the first message group is displayed in a message region corresponding to the first chat message in the grouped chat message window (i.e. the name of a topic, e.g. Bike trip, [i.e. a message group name] associated with the chat messages 710, 712 of the chat conversation [i.e. the first message group] regarding the topic may be displayed as the title for the second chat window 704 [i.e. a message region corresponding to the first chat message in the grouped chat message window]) (704 – Fig. 7B and ¶ 0049).

Regarding Claim 17, Vaduva teaches:
wherein the adding comprises: adding the first chat message in the chat message window to a new topic in the grouped chat message window when a semantic distance between the first chat message and a second chat message is higher than a first threshold (i.e. a chat line, e.g. “I was thinking about the bike trip this weekend [i.e. the first chat message], may be determined to be beyond a predefined threshold distance [i.e. higher than a first threshold] from a preceding/second chat message [i.e. a semantic distance between the first chat message and a second chat message is higher than a first threshold]; Based on the determination, the method/system may determine that a new topic is formed and my create a new window for the topic; Then, the message, “I was thinking about the bike trip this weekend” [i.e. the first chat message] may be added to the new window [i.e. the grouped chat message window]) (Fig. 7B and ¶ 0050 – 0051).


Regarding Claim 19, Vaduva teaches:
An apparatus (i.e. a system for organizing content associated with chat conversations) (Abstract and ¶ 0007), 
comprising: processing circuitry (i.e. processor 1202) (Fig. 12 and ¶ 0076 - 0077)
configured to:
display a chat message window of a first message group (i.e. method/system may display a first chat window 702 [i.e. a chat message window] comprising a plurality of chat messages 710, 712, etc. associated with a chat conversation [i.e. a first message group] regarding a particular topic) (Fig. 7A and ¶ 0057), 
the chat message window being configured to display chat messages of the first message group from a plurality of user accounts (i.e. the first chat window 702 [i.e. the chat message window] may display the chat messages 710 & 712 of the chat conversation [i.e. the first message group] between John and Sam [i.e. a plurality of user accounts]) (Fig. 7A and ¶ 0057); and 
add a first chat message of the chat messages displayed in the chat message window of the first message group to a grouped chat message window in response to a user instruction to add the first chat message to the grouped chat message window (i.e. the method/system may add chat messages 710 [i.e. a first chat message] of the chat messages 710 & 712 displayed in the first chat window 702 [i.e. the chat message window] of the conversation [i.e. the first message group] between John and Sam to a second chat window 704 [i.e. a grouped chat message window] in response to user input indicating Copy or Move [i.e. a user instruction to add] the chat messages 710 [i.e. the first chat message] to the second chat window 704 [i.e. the grouped chat message window]) (704, 710, 712 & 760 – Fig. 7A, 704 – Fig. 7B and ¶ 0059), 
the grouped chat message window being configured to display a subset of chat messages from at least one message group that is determined as associated with a topic of the first chat message (i.e. the second chat window 704 [i.e. the grouped chat message window] is configured to display the chat messages 710 [i.e. a subset of chat messages] of the messages 710 & 712 [i.e. at least one message group] that is determined as associated with a new topic, e.g. Bike Trip, of the  message 710 [i.e. the first chat message]) (704 – Fig. 7B, Fig. 8B, ¶ 0057, ¶ 0060 and ¶ 0061), 
the at least one message group including the first message group (i.e. the messages 710 & 712 [i.e. at least one message group] includes the chat messages of the chat conversation [i.e. the first message group] between John and Sam) (Fig. 7A, Fig. 7B and ¶ 0059 - 0061).




Regarding Claim 20, Vaduva teaches:
A non-transitory computer-readable storage medium, storing instructions which when executed by a processor (i.e. memory 1208 storing instructions executable by processor 1202) (Abstract, Fig. 12, ¶ 0007 and ¶ 0076 - 0077), 
cause the processor to perform: 
displaying a chat message window of a first message group (i.e. method/system may display a first chat window 702 [i.e. a chat message window] comprising a plurality of chat messages 710, 712, etc. associated with a chat conversation [i.e. a first message group] regarding a particular topic) (Fig. 7A and ¶ 0057), 
the chat message window being configured to display chat messages of the first message group from a plurality of user accounts (i.e. the first chat window 702 [i.e. the chat message window] may display the chat messages 710 & 712 of the chat conversation [i.e. the first message group] between John and Sam [i.e. a plurality of user accounts]) (Fig. 7A and ¶ 0057); and 
adding a first chat message of the chat messages displayed in the chat message window of the first message group to a grouped chat message window in response to a user instruction to add the first chat message to the grouped chat message window (i.e. the method/system may add chat messages 710 [i.e. a first chat message] of the chat messages 710 & 712 displayed in the first chat window 702 [i.e. the chat message window] of the conversation [i.e. the first message group] between John and Sam to a second chat window 704 [i.e. a grouped chat message window] in response to user input indicating Copy or Move [i.e. a user instruction to add] the chat messages 710 [i.e. the first chat message] to the second chat window 704 [i.e. the grouped chat message window]) (704, 710, 712 & 760 – Fig. 7A, 704 – Fig. 7B, Fig. 12 and ¶ 0059), 
the grouped chat message window being configured to display a subset of chat messages from at least one message group that is determined as associated with a topic of the first chat message (i.e. the second chat window 704 [i.e. the grouped chat message window] is configured to display the chat messages 710 [i.e. a subset of chat messages] of the messages 710 & 712 [i.e. at least one message group] that is determined as associated with a new topic, e.g. Bike Trip, of the  message 710 [i.e. the first chat message]) (704 – Fig. 7B, Fig. 8B, ¶ 0057, ¶ 0060 and ¶ 0061), 
the at least one message group including the first message group (i.e. the messages 710 & 712 [i.e. at least one message group] includes the chat messages of the chat conversation [i.e. the first message group] between John and Sam) (Fig. 7A, Fig. 7B and ¶ 0059 - 0061).








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaduva as applied to claims 6 and 8 above, and further in view of Chen et al. (US PG PUB 20050262199), hereinafter "Chen".
Regarding Claim 7, Vaduva discloses all the features with respect to Claim 6 as described above.
However, Vaduva does not explicitly disclose:
transmitting a topic creation request to a server, the topic creation request including the topic name; receiving a topic identifier of the new topic from the server; and transmitting a first chat message addition request to the server according to the topic identifier, the first chat message addition request being a request to store a correspondence between the first chat message and the topic name.
On the other hand, in the same field of endeavor, Chen teaches:
transmitting a topic creation request to a server, the topic creation request including the topic name (i.e. a user may submit/transmit a topic creation request for a particular topic name 354, e.g. Lunch, to IM channel hosted by a server]) (Fig. 2, Fig. 6, ¶ 0031 and ¶ 0034); 
receiving a topic identifier of the new topic from the server (i.e. a list of topic tags [i.e. a topic identifier] may be received via IM channel [i.e. from the server] and displayed) (Fig. 9C and ¶ 0040); and 
transmitting a first chat message addition request to the server according to the topic identifier, the first chat message addition request being a request to store a correspondence between the first chat message and the topic name (i.e. The author may select one or a plurality of topics for the message by placing a topic tag, e.g. A1, Lunch, etc. [i.e. according to the topic identifier], within the statement to indicate that the message [i.e. a first message] should be associated with topic A1 or the topic "lunch”. Then, the message may be submitted [i.e. transmitted] to the IM channel [i.e. the server]; Then, the statement/message [i.e. a first message] is then placed in the appropriate topic window of the topic name [i.e. correspondence between the first chat message and the topic name]) (Abstract, Fig. 9E, ¶ 0008 and ¶ 0040 – 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vaduva to include the feature for transmitting a topic creation request to a server, the topic creation request including the topic name; receiving a topic identifier of the new topic from the server; and transmitting a first chat message addition request to the server according to the topic identifier, the first chat message addition request being a request to store a correspondence between the first chat message and the topic name as taught by Chen so that topics for the messages may be defined via user interface according to the user defined keywords, and the messages may be assigned to the defined topics based on the presence of the keywords in the message (¶ 0034 and ¶ 0038).

Regarding Claim 10, Vaduva discloses all the features with respect to Claim 8 as described above.
However, Vaduva does not explicitly disclose:
determining a target topic name of a topic to which the first chat message belongs from topic names of at least one existing topic based on a keyword extracted from the first chat message.
On the other hand, in the same field of endeavor, Chen teaches:
determining a target topic name of a topic to which the first chat message belongs from topic names of at least one existing topic based on a keyword extracted from the first chat message (i.e. SCP 400 searches the statement [i.e. the first chat message] for topic keywords [i.e. a keyword extracted from the first chat message]. SCP 400 then determines whether a keyword was detected in the current statement. In other words, SCP 400 determines if the current statement contains, any of the keywords designated by the user. If a keyword was detected in the current statement, then SCP 400 classifies the statement in the topic [i.e. determining a target topic name of a topic to which the first chat message belongs from topic names of at least one existing topic] associated with the keyword. SCP 400 then displays the statement in the window associated with the statement's topic) (Fig. 7 and ¶ 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vaduva to include the feature for determining a target topic name of a topic to which the first chat message belongs from topic names of at least one existing topic based on a keyword extracted from the first chat message as taught by Chen so that the messages may be assigned to the topics based on the presence of the keywords in the message (¶ 0034 and ¶ 0038).


Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaduva as applied to claims 8 above, and further in view of Boothroyd et al. (US PG PUB 20180356952), hereinafter "Boothroyd".
Regarding Claim 9, Vaduva discloses all the features with respect to Claim 8 as described above.
However, Vaduva does not explicitly disclose:
receiving a topic name selection operation via the grouped chat message window; determining a target topic name of at least one existing topic according to the topic name selection operation, the at least one existing topic being created based on chat messages in other message groups; and displaying the target topic name in the grouped chat message window.
On the other hand, in the same field of endeavor, Boothroyd teaches:
receiving a topic name selection operation via the grouped chat message window (i.e. the system may receive an indication of a user instruction to selectively include a topic heading, e.g. #movie [i.e. a topic name selection operation], in a text message via the message window [i.e. the grouped chat message window]) (Fig. 3, Fig. 6, ¶ 0032 and ¶ 0042);
determining a target topic name of at least one existing topic according to the topic name selection operation (i.e. the system may determine that the text message is associated with the topic #movie [i.e. a target topic name] based on the #movie included in the text message [i.e. according to the topic name selection operation]; the topic #movie may be an existing topic which already has a plurality of messages under it) (Fig. 3, Fig. 6, ¶ 0032 and ¶ 0042), 
the at least one existing topic being created based on chat messages in other message groups (i.e. the topic #movie [i.e. the at least one existing topic] may be created based on a plurality of prior messages [i.e. chat messages in other message groups]) (Fig. 3, Fig. 6, ¶ 0032 and ¶ 0042); and 
displaying the target topic name in the grouped chat message window (i.e. the topic #movie [i.e. the target topic name] may be displayed in the message window [i.e. the grouped chat message window]) (20 - Fig. 8 and ¶ 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vaduva to include the feature for receiving a topic name selection operation via the grouped chat message window; determining a target topic name of at least one existing topic according to the topic name selection operation, the at least one existing topic being created based on chat messages in other message groups; and displaying the target topic name in the grouped chat message window as taught by Boothroyd so that the users may easily navigate the messages associated with different topics via a graphical user interface based on the topic names (Fig. 3, Fig. 8, Fig. 8, ¶ 0042 and ¶ 0054).



Regarding Claim 11, Vaduva and Boothroyd disclose, in particular Boothroyd teaches:
transmitting a second chat message addition request to a server, the second chat message addition request being a request to store a correspondence between the first chat message and the target topic name (i.e. the user may add a text element [i.e. a second chat message] to that vertical topic thread [i.e. a request to store a correspondence between the first chat message and the target topic name]. This is done by including the existing topic heading and code character in the text message or tapping or selecting a topic heading, and transmitting the text message to the chat server) (Fig. 3, Fig. 6 and ¶ 0039).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 9.


Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaduva as applied to claim 1 above, and further in view of Chen et al. (US PG PUB 20160364368), hereinafter "Chen2016".
Regarding Claim 15, Vaduva discloses all the features with respect to Claim 1 as described above.
However, Vaduva does not explicitly disclose:
wherein a reply interface is displayed in the grouped chat message window, and the method further includes: determining a second chat message in the grouped chat message window; receiving a reply chat message for the second chat message via the reply interface, the reply chat message including at least one of text, an emoji, a file, or a link; and transmitting the reply chat message to a server.
On the other hand, in the same field of endeavor, Chen2016 teaches:
wherein a reply interface is displayed in the grouped chat message window (i.e. a reply interface 406 may be displayed in the chat window [i.e. the grouped chat message window] comprising the messages of a particular topic) (406 – Fig. 4, 610 – Fig. 6, ¶ 0033 and ¶ 0041), and
the method further includes: determining a second chat message in the grouped chat message window (i.e. the user may select/determine a message 414 [i.e. a second chat message] in the chat window [i.e. the grouped chat message window]) (414 – Fig. 4 and ¶ 0033); 
receiving a reply chat message for the second chat message via the reply interface (i.e. when the user selects the message 414, a menu 406 [i.e. the reply interface] may display options that specify whether the user desires to respond to the message 414 in the main chat room or in a sub-chat room; By specifying “Reply in Sub Chat Room” option in the menu 406 [i.e. via the reply interface], the user may input a reply message [i.e. receiving a reply chat message] for the selected message 414 [i.e. the second chat message]) (406 & 414 – Fig. 4 and ¶ 0033), 
the reply chat message including at least one of text, an emoji, a file, or a link; and transmitting the reply chat message to a server (i.e. the reply message may be in text form and transmitted to the chat stream via a chat server) (406 & 414 – Fig. 4 and ¶ 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vaduva to include the feature for wherein a reply interface is displayed in the grouped chat message window, and the method further includes: determining a second chat message in the grouped chat message window; receiving a reply chat message for the second chat message via the reply interface, the reply chat message including at least one of text, an emoji, a file, or a link; and transmitting the reply chat message to a server as taught by Chen2016 so that the users may reply to a message of a particular topic in a sub-chat channel dedicated to the topic by specifying the channel via the user interface (406 & 414 – Fig. 4 and ¶ 0033).

Regarding Claim 16, Vaduva and Chen2016 disclose, in particular Chen2016 teaches:
wherein a destination information setting interface is further displayed in the grouped chat message window (i.e. a reply interface 406 including a menu option “Reply in Sub Chat Room” [i.e. a destination information setting interface]  may be displayed in the chat window [i.e. the grouped chat message window]) (406 – Fig. 4 and ¶ 0033), and 
the transmitting the reply chat message includes receiving a first setting operation for destination information of the reply chat message via the destination information setting interface (i.e. by specifying “Reply in Sub Chat Room” option [i.e. receiving a first setting operation for destination information of the reply chat message via the destination information setting interface] in the menu 406, the user may indicate that the reply message [i.e. the reply chat message] should be transmitted to the Sub Chat room) (406 & 414 – Fig. 4 and ¶ 0033), 
the destination information indicating at least one of a topic associated with the second chat message, a second message group of the second chat message, and a message group other than the second message group (i.e. by specifying “Reply in Sub Chat Room” [i.e. the destination information], the user may indicate that the reply message [i.e. the reply chat message] should be transmitted to the Sub Chat room [i.e. a topic associated with the second chat message, a second message group of the second chat message]) (406 & 414 – Fig. 4 and ¶ 0033); and 
transmitting the reply chat message and the destination information to the server (i.e. the reply chat message and information regarding the user’s intention for transmitting the reply message to the sub chat room [i.e. the destination information] may be transmitted via a chat server) (406 & 414 – Fig. 4 and ¶ 0033).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 15.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaduva as applied to claim 1 above, and further in view of Dunne et al. (US PG PUB 20200057808), hereinafter" Dunne".
Regarding Claim 18, Vaduva discloses all the features with respect to Claim 1 as described above.
However, Vaduva does not explicitly disclose:
wherein the adding comprises: adding the first chat message in the chat message window to an existing topic in the grouped chat message window when a semantic distance between the first chat message and a target chat message is less than a second threshold, the target chat message being a chat message under the existing topic.
On the other hand, in the same field of endeavor, Dunne teaches:
wherein the adding comprises: adding the first chat message in the chat message window to an existing topic in the grouped chat message window when a semantic distance between the first chat message and a target chat message is less than a second threshold, the target chat message being a chat message under the existing topic (i.e. the topic divergence model generator 310 determines a lower divergence score [i.e. a semantic distance] when the list of the top x keywords that represent the participants' current topic of discussion [i.e. the first message in the chat message window] is lexically closer to the list of the top x keywords that represent the main topic of discussion [i.e. a target chat message; the target chat message being a chat message under the existing topic]; If the divergence score does not exceed the predetermined threshold [i.e. when a semantic distance between the first chat message and a target chat message is less than a second threshold], the system does not create a new sidebar chat space, and the participant’s current topic of discussion [i.e. the first message] is associated with the main topic [i.e. adding the first chat message in the chat message window to an existing topic in the grouped chat message window]) (Fig. 5, ¶ 0050 and ¶ 0065 - 0066).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vaduva to include the feature for wherein the adding comprises: adding the first chat message in the chat message window to an existing topic in the grouped chat message window when a semantic distance between the first chat message and a target chat message is less than a second threshold, the target chat message being a chat message under the existing topic as taught by Dunne so that the chat messages may be organized based on the lexica distance between the topics being discussed (Fig. 5, ¶ 0050 and ¶ 0065 - 0066).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451